Citation Nr: 0033371	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-18 529	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a June 1999 rating decision in which the RO 
denied the veteran's increased rating claim for service-
connected bilateral pes planus.  The veteran now appeals to 
the Board for a higher rating for his bilateral pes planus.


REMAND


In this instant case, the veteran's service-connected pes 
planus is currently rated under 38 C.F.R. § 4.71 (a), 
Diagnostic Code 5276.  The United States Court of Appeals for 
Veterans Claims has noted that rating decisions must be based 
on medical findings that relate to the applicable criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).  The Court has held 
that the Board, in turn, may consider only independent 
medical evidence to support Board findings.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In this respect, in 
order for the Board to rate pes planus in the instant case, 
it is necessary to know whether or not the medical findings 
on file meet the requirements for a higher rating under 
Diagnostic Code 5276.  The veteran's May 1999 VA examination 
report is inadequate as it does not make it clear whether or 
not findings such as severe bilateral acquired flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.) and characteristic callosities are in fact present.  If 
the medical evidence of record is insufficient, the Board is 
always free to supplement the record by ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  A current medical examination is especially 
important where the medical questions at issue are beyond the 
expertise of the Board.  Id.  Based on all of the above-
referenced reasons, a new examination is warranted in this 
case.

Additionally, an attempt should be made to secure additional 
relevant medical records.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Subsequent to the RO's June 1999 decision, new requirements 
for the development of claims were added to the law under the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran's claim must be developed in accordance 
with these new and binding requirements.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.

4.  The veteran should be scheduled for a 
VA orthopedic examination.  All studies 
deemed appropriate, including x-rays and 
range of motion testing should be 
performed, and all findings should be set 
forth in detail.  It is essential that 
the examiner review the claims folder, 
the rating criteria for disabilities of 
the feet, and a copy of this remand prior 
to the examination.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

a.  Is the veteran's weight-bearing line 
over or medial to the great toe?

b.  Is there inward bowing of the tendo-
achillis?

c.  Does the veteran experience pain of 
the feet on manipulation and use?

d.  Is there objective evidence of marked 
deformity (pronation, abduction etc.) of 
the feet?

e.  Are there any indications of swelling 
on use?

f.  Does the veteran have characteristic 
callosities?

g.  Is there tenderness of the plantar 
surfaces of the feet?  If so, to what 
degree?

h.  Does the veteran have marked 
pronation?

i.  Is there inward displacement and 
spasm of the tendo achillis on 
manipulation?  If so, to what degree?

j.  Are the veteran's bilateral pes 
planus symptoms relieved through the use 
of orthopedic shoes or appliances?

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO must evaluate the veteran's 
disability in light of its entire medical 
history.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



